                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 1                                                                    Feb 11, 2019
 2                             UNITED STATES DISTRICT COURT               SEAN F. MCAVOY, CLERK


 3                         EASTERN DISTRICT OF WASHINGTON
 4
 5   DAVID M.,
 6                                                 No. 2:18-CV-0035-JTR
                     Plaintiff,
 7                                                 ORDER GRANTING, IN PART,
 8                        v.                       PLAINTIFF’S MOTION FOR
                                                   SUMMARY JUDGMENT AND
 9   COMMISSIONER OF SOCIAL                        REMANDING FOR ADDITIONAL
10   SECURITY,                                     PROCEEDINGS
11
                     Defendant.
12
13         BEFORE THE COURT are cross-motions for summary judgment. ECF
14   No. 13, 14. Attorney Lora Lee Stover represents David M. (Plaintiff); Special
15   Assistant United States Attorney Leisa A. Wolf represents the Commissioner of
16   Social Security (Defendant). The parties have consented to proceed before a
17   magistrate judge. ECF No. 12. After reviewing the administrative record and the
18   briefs filed by the parties, the Court GRANTS, IN PART, Plaintiff’s Motion for
19   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
20   REMANDS the matter to the Commissioner for additional proceedings pursuant to
21   42 U.S.C. § 405(g).
22                                      JURISDICTION
23         On April 30, 2015,1 Plaintiff filed applications for disability insurance
24   benefits and supplemental security income benefits, alleging disability since
25   August 1, 2011, due to depression, anxiety, HBP (high blood pressure), bad heart,
26
27         1
               While the ALJ’s decision refers to the application dates as March 20, 2015,
28   Tr. 19, 29, the record reflects application dates of April 30, 2015, Tr. 194, 201.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 1
 1   severe pain, meningitis, substance abuse, and a broken hand. Tr. 194, 201, 227.
 2   Plaintiff’s applications were denied initially and upon reconsideration.
 3           Administrative Law Judge (ALJ) Jesse K. Shumway held a hearing on
 4   February 8, 2017, Tr. 37-74, and issued an unfavorable decision on March 24,
 5   2017, Tr. 19-30. The Appeals Council denied review on December 8, 2017. Tr. 2-
 6   7. The ALJ’s March 2017 decision thus became the final decision of the
 7   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
 8   405(g). Plaintiff filed this action for judicial review on January 30, 2018. ECF
 9   No. 1, 4.
10                                 STATEMENT OF FACTS
11           The facts of the case are set forth in the administrative hearing transcript, the
12   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
13   here.
14           Plaintiff was born on September 26, 1984, and was 26 years old on the
15   alleged onset date, August 1, 2011. Tr. 194. He completed high school and two
16   years of college and additionally has specialized job training in welding. Tr. 60,
17   228. Plaintiff’s disability report indicates he stopped working on August 31, 2011,
18   because of his conditions. Tr. 227. Plaintiff stated he had no physical barriers to
19   employment, Tr. 60, but he previously had meningitis which affected his memory,
20   Tr. 62, and anxiety, ADHD and depression caused him to have a difficult time
21   being around people, Tr. 64-66.
22           Plaintiff testified at the February 8, 2017, administrative hearing that he had
23   been abstinent from illegal substances for the six months preceding the hearing
24   (since September 2016), but had not been sober for any significant period of time
25   prior to that date. Tr. 53. However, the record reflects Plaintiff had positive UA
26   results as recently as October 5, 2016, and November 22, 2016. Tr. 53-54.
27   Plaintiff explained he had been prescribed Vyvanse, an amphetamine, and
28   Clonidine, a benzodiazepine. Tr. 54-55.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 2
 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
15   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
16   administrative findings, or if conflicting evidence supports a finding of either
17   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
18   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
19   supported by substantial evidence will be set aside if the proper legal standards
20   were not applied in weighing the evidence and making the decision. Brawner v.
21   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); see Bowen
25   v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
26   proof rests upon the claimant to establish a prima facie case of entitlement to
27   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
28   claimant establishes that physical or mental impairments prevent him from


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 3
 1   engaging in his previous occupation. 20 C.F.R. § 416.920(a)(4). If a claimant
 2   cannot do his past relevant work, the ALJ proceeds to step five, and the burden
 3   shifts to the Commissioner to show that the claimant can perform other jobs
 4   present in significant numbers in the national economy. Batson v. Commissioner
 5   of Social Sec. Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot
 6   make an adjustment to other work in the national economy, a finding of “disabled”
 7   is made. 20 C.F.R. § 416.920(a)(4)(v).
 8                            ADMINISTRATIVE DECISION
 9         On March 24, 2017, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act.
11         The ALJ found at step one that Plaintiff has not engaged in substantial
12   gainful activity since his alleged onset date. Tr. 21. At step two, the ALJ
13   determined that Plaintiff had polysubstance abuse, a severe impairment. Tr. 22.
14   At step three, the ALJ found Plaintiff did not have an impairment or combination
15   of impairments that meets or medically equals the severity of one of the listed
16   impairments. Tr. 22.
17         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and
18   determined, based on his impairments, including the substance use disorders,
19   Plaintiff could perform a full range of work at all exertional levels with the
20   following limitations: he is limited to simple, routine, repetitive tasks; he can have
21   no interaction with the public and limited contact with coworkers and supervisors;
22   and he would likely be off task 10% of the workday and would miss more than two
23   days of work each month because of his impairments. Tr. 23.
24         At step four, the ALJ determined Plaintiff could not perform his past
25   relevant work as a welder or research assistant. Tr. 24. At step five, the ALJ
26   determined that based on the testimony of the vocational expert, and considering
27   all of Plaintiff’s impairments, including the substance use disorders, Plaintiff was
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 4
 1   not able to make a successful vocational adjustment to work that exists in
 2   significant numbers in the national economy. Tr. 24-25.
 3         However, the ALJ determined Plaintiff’s polysubstance abuse was material
 4   to the determination of disability. Tr. 29. The ALJ concluded Plaintiff has no
 5   severe, medically determinable impairments, absent consideration of Plaintiff’s
 6   substance use disorder. Tr. 25-29. The ALJ specifically found Plaintiff continued
 7   to use a variety of intoxicating substances throughout the alleged period of
 8   disability and thus there was no extended period of sobriety sufficient to evaluate
 9   his symptoms in the absence of such use. Tr. 27. Accordingly, the ALJ
10   determined, at step two of the sequential evaluation process, that Plaintiff was not
11   disabled within the meaning of the Social Security Act. Tr. 29-30.
12                                           ISSUE
13         The question presented is whether substantial evidence supports the ALJ’s
14   decision denying benefits and, if so, whether that decision is based on proper legal
15   standards. Plaintiff contends the ALJ erred by failing to identify that Plaintiff had
16   severe mental impairments and by finding Plaintiff’s substance abuse was a
17   material factor contributing to the disability. ECF No. 13 at 10.
18                                       DISCUSSION2
19         Plaintiff asserts the ALJ erred by concluding he did not have a severe mental
20   impairment other than substance abuse. ECF No. 13 at 13. Defendant argues the
21
22         2
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 5
 1   ALJ properly assigned substantial weight to the testimony of non-examining
 2   medical expert Glenn Griffin, Ph.D., to find Plaintiff did not have a severe
 3   impairment, absent substance abuse. ECF No. 14 at 4-9.
 4         The Social Security Act bars payment of benefits when drug addiction
 5   and/or alcoholism (DAA) is a contributing factor material to a disability claim. 42
 6   U.S.C. §§ 423(d)(2)(C), 1382c(a)(3)(J); Sousa v. Callahan, 143 F.3d 1240, 1245
 7   (9th Cir. 1998). When there is medical evidence of substance abuse, the ALJ must
 8   conduct a DAA analysis and determine whether DAA is a material factor
 9   contributing to the disability. 20 C.F.R. §§ 404.1535(a), 416.935(a). In order to
10   determine whether DAA is a material factor contributing to the disability, the ALJ
11   must evaluate which of the current physical and mental limitations would remain if
12   the claimant stopped using drugs or alcohol, then determine whether any or all of
13   the remaining limitations would be disabling. 20 C.F.R. §§ 404.1535(b)(2),
14   416.935(b)(2). If the remaining limitations without DAA would still be disabling,
15   then the claimant’s drug addiction or alcoholism is not a contributing factor
16   material to his disability. If the remaining limitations would not be disabling
17   without DAA, then the claimant’s substance abuse is material and benefits must be
18   denied. Parra v. Astrue, 481 F.3d 742, 747-748 (9th Cir. 2007). “The claimant
19   bears the burden of proving that drug or alcohol addiction is not a contributing
20   factor material to his disability.” Id. at 748.
21         Social Security Ruling (SSR) 13-2p, 2013 WL 621536, provides guidance
22   for evaluating whether a claimant’s substance use is material to the disability
23   determination. It instructs adjudicators to “apply the appropriate sequential
24   evaluation process twice. First, apply the sequential process to show how the
25   claimant is disabled. Then, apply the sequential evaluation process a second time
26   to document materiality.” Id. at *6. Although SSRs do not have the force of law,
27   they “constitute Social Security Administration interpretations of the statute it
28   administers and of its own regulations,” and are given deference “unless they are


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 6
 1   plainly erroneous or inconsistent with the Act or regulations.” Han v. Bowen, 882
 2   F.2d 1453, 1457 (9th Cir. 1989).
 3           SSR 13-2p provides that the key factor to examine in determining whether
 4   DAA is a contributing factor material to the disability determination is whether the
 5   claimant would still be found disabled if he stopped using drugs or alcohol. SSR
 6   13-2p, 2013 WL 621536 at *4. The ALJ must project the severity of a claimant’s
 7   other impairments in the absence of DAA, and, in making this determination, the
 8   ALJ should consider medical judgments about the likely remaining medical
 9   findings and functional limitations the claimant would have in the absence of
10   DAA. Id. at *7, *9. SSR 13-2p indicates that in cases involving physical
11   impairments, an ALJ may consider treating or non-treating medical source
12   opinions about the likely effects that abstinence from drugs or alcohol would have
13   on the claimant’s impairments; however, in cases involving mental impairments,
14   the ALJ may not consider such predictions. SSR 13-2p, 2013 WL 621536 at *8,
15   n.19.
16           SSR 13-2p states that “[m]any people with DAA have co-occurring mental
17   disorders; that is, a mental disorder(s) diagnosed by an acceptable medical source
18   in addition to their DAA. We do not know of any research data that we can use to
19   predict reliably that any given claimant’s co-occurring mental disorder would
20   improve, or the extent to which it would improve, if the claimant were to stop
21   using drugs or alcohol.” Id. at *9. “To support a finding that DAA is material, we
22   must have evidence in the case record that establishes that a claimant with a co-
23   occurring mental disorder(s) would not be disabled in the absence of DAA.” Id.
24   While ALJs may seek assistance from medical experts in interpreting the medical
25   evidence regarding the separate effects of treatment for DAA and a co-occurring
26   mental disorder, SSR 13-2p, 2013 WL 621536 n.28, an ALJ may not rely
27   exclusively on medical expertise and the nature of a claimant’s mental disorder to
28   determine whether DAA is material, SSR 13-2p, 2013 WL 621536 at *9.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 7
 1         In this case, the ALJ did not reference SSR 13-2p in the decision and relied
 2   exclusively on medical expert Griffin to find that Plaintiff’s polysubstance abuse
 3   was the only medically determinable psychiatric impairment. Tr. 26-27. This
 4   methodology is inconsistent with the guidance provided by SSR 13-2p, 2013 WL
 5   621536 at *9, and, in any event, the ALJ’s step two conclusion is contrary to the
 6   weight of the record evidence. See infra.
 7         Plaintiff has the burden of proving he has a severe impairment at step two of
 8   the sequential evaluation process. 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §
 9   423(d)(1)(A), 416.912. In order to meet this burden, Plaintiff must furnish medical
10   and other evidence that shows he has a severe impairment. 20 C.F.R. §
11   416.912(a). The regulations, 20 C.F.R. §§ 404.1520(c), 416.920(c), provide that
12   an impairment is severe if it significantly limits one’s ability to perform basic work
13   activities. An impairment is considered non-severe if it “does not significantly
14   limit your physical or mental ability to do basic work activities.” 20 C.F.R. §§
15   404.1521, 416.921.
16         Step two is “a de minimis screening device [used] to dispose of groundless
17   claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). An ALJ may find
18   a claimant lacks a medically severe impairment or combination of impairments
19   only when this conclusion is “clearly established by medical evidence.” SSR 85-
20   28 (1985); Webb v. Barnhart, 433 F.3d 683, 686-687 (9th Cir. 2005). In reviewing
21   the claimed error, the Court must consider whether the record includes evidence of
22   a severe impairment and, if so, whether the ALJ’s response to that evidence was
23   legally correct.
24         A consultative psychiatric examination was performed by Elizabeth Koenig,
25   M.D., on June 28, 2015.3 Tr. 353-362. Dr. Koenig diagnosed Schizoaffective
26
27         3
               The ALJ accorded Dr. Koenig’s opinion “little weight” because it failed to
28   consider the full effect of Plaintiff’s ongoing substance abuse. Tr. 23. However, a


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 8
 1   Disorder, Bipolar Type, multiple episodes, currently depressed versus Bipolar II
 2   Disorder, current episode depressed, mild to moderate, with mild to moderate
 3   anxious distress, psychotic symptoms and possible occasional panic (rule out due
 4   to meningitis); Attention Hyperactivity Disorder, combined presentation,
 5   provisional; polysubstance use and dependence; and rule out specific learning
 6   disorder. Tr. 360-361. Dr. Koenig specifically indicated Plaintiff “clearly has
 7   numerous challenges, not all of which can be explained by illicit drug use.” Tr.
 8   361.
 9          Reviewing state agency medical professionals Leslie Postovoit, Ph.D., and
10   Jerry Gardner, Ph.D., indicated in July 2015 and September 2015, respectively,
11   that Plaintiff suffered from severe impairments of substance addiction disorders,
12   anxiety disorders, and affective disorders. Tr. 89-90, 111-113. The ALJ
13   determined the medical professionals’ opinions that Plaintiff had severe mental
14   impairments in addition to his polysubstance abuse was not consistent with
15   Plaintiff’s long history of substance abuse and the testimony of Dr. Griffin. Tr. 28.
16          John F. Arnold, Ph.D., completed a Psychological/Psychiatric Evaluation
17   form on October 20, 2015.4 Tr. 437-442. Dr. Arnold diagnosed Unspecified Mood
18
19
20   review of Dr. Koenig’s report indicates Dr. Koenig fully acknowledged and
21   considered Plaintiff’s substance abuse. Tr. 353-362.
22          4
                The ALJ gave “little weight” to Dr. Arnold’s “checkbox form” noting it
23   failed to contain meaningful analysis of the impact of Plaintiff’s substance abuse
24   and provided little explanation for the limitations described. Tr. 28. However, Dr.
25   Arnold’s report states that Plaintiff “has had severe, chronic problems with illicit
26   narcotic pain medications and other drugs, which has probably had a significant
27   impact on his mental health and ability to function” and further indicates Plaintiff
28   reported he was “in a partial recovery from opioids, but he has continued to have


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 9
 1   Disorder; Rule Out Bipolar; Unspecified Anxiety Disorder; Opioid Use Disorder
 2   (severe) on Agonist Therapy; Rule Out Cannabis Use Disorder; and an anti-social
 3   personality disorder, and also assessed numerous moderate and marked work
 4   limitations. Tr. 438-439.
 5          In October 2015, Dana Harmon, Ph.D., opined it was possible Plaintiff’s
 6   depression, anxiety, and substance-induced dementia would persist even with a
 7   stable recovery, but also concluded there was no reliable evidence of a mental
 8   disorder distinct from the impacts of Plaintiff’s chemical dependency. Tr. 28, 982-
 9   983.
10          It is apparent from the foregoing medical evidence that Plaintiff’s claim of
11   severe mental impairments, other than substance abuse, was not “groundless.”
12   Smolen, 80 F.3d at 1290. The record reflects mental problems sufficient to pass
13   the de minimis threshold of step two of the sequential evaluation process. Id.
14   Accordingly, the Court finds the ALJ erred in assigning substantial weight to the
15   testimony of medical expert Griffin to find Plaintiff’s polysubstance abuse was the
16   only medically determinable psychiatric impairment. See SSR 13-2p, 2013 WL
17   621536 at *9 (in cases involving mental impairments, an ALJ may not rely
18   exclusively on medical expertise and the nature of a claimant’s mental disorder to
19   determine whether DAA is material).
20          Pursuant to SSR 13-2p, DAA is not material “if the record is fully developed
21   and the evidence does not establish that the claimant’s co-occurring mental
22   disorder(s) would improve to the point of nondisability in the absence of DAA.”
23   There are presently no medical records showing whether Plaintiff’s mental
24   impairments improved or would likely improve in the absence of DAA. Although
25   the Court finds the ALJ erred at step two, it is not clear from the record, as it
26
27   significant relapses and he continues to use marijuana ‘pretty regularly.’” Tr. 442.
28   Plaintiff’s substance abuse was wholly considered by Dr. Arnold.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 10
 1   currently stands, whether Plaintiff’s severe mental impairments, either singly or in
 2   combination, would prevent him from performing substantial gainful employment,
 3   in the absence of DAA. The Court finds this matter must be remanded for
 4   additional proceedings in order for the ALJ to take into consideration Plaintiff’s
 5   mental impairments and the limitations those impairments have on Plaintiff’s
 6   functionality.
 7                                     CONCLUSION
 8         Plaintiff argues the ALJ’s decision should be reversed and remanded for an
 9   award of benefits or, alternatively, for additional proceedings. ECF No. 13 at 3,
10   17. The Court has the discretion to remand the case for additional evidence and
11   findings or to award benefits. Smolen, 80 F.3d at 1292. The Court may award
12   benefits if the record is fully developed and further administrative proceedings
13   would serve no useful purpose. Id. Remand is appropriate when additional
14   administrative proceedings could remedy defects. Rodriguez v. Bowen, 876 F.2d
15   759, 763 (9th Cir. 1989). Here, the Court finds that further development is
16   necessary for a proper determination to be made.
17         As discussed above, the ALJ erred by finding Plaintiff’s polysubstance
18   abuse was his only medically determinable psychiatric impairment. Accordingly,
19   on remand, the ALJ shall readdress step two of the sequential evaluation process.
20   The ALJ shall then reevaluate whether Plaintiff’s DAA is a “material factor”
21   contributing to his disability, i.e., whether Plaintiff’s mental impairments would
22   disable him independent of the limitations resulting from DAA. 20 C.F.R. §§
23   404.1535(a), 416.935(a). The ALJ shall reconsider the medical evidence of record
24   and develop the record further by directing Plaintiff to undergo a consultative
25   psychological examination, possibly with an individual who specializes in treating
26   or examining people who have substance use disorder or dual diagnoses of
27   substance use disorders and co-occurring mental disorders. See SSR 13-2p, 2013
28   WL 621536 at *11. The ALJ shall, reassess Plaintiff’s statements and testimony,


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 11
 1   formulate a new RFC determination, and obtain supplemental testimony from a
 2   vocational expert, if warranted. The ALJ may also take into consideration any
 3   other evidence or testimony relevant to Plaintiff’s disability claim.
 4         Accordingly, IT IS ORDERED:
 5         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
 6   GRANTED IN PART.
 7         2.     Defendant’s Motion for Summary Judgment, ECF No. 14, is
 8   DENIED.
 9         3.     The matter is REMANDED to the Commissioner for additional
10   proceedings consistent with this Order.
11         4.     An application for attorney fees may be filed by separate motion.
12         The District Court Executive is directed to file this Order and provide a copy
13   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
14   the file shall be CLOSED.
15         DATED February 11, 2019.
16
17                                _____________________________________
                                            JOHN T. RODGERS
18                                 UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 12
